department of the treasury washington dc person to contact ------------------------- id no ------------- telephone number --------------------- refer reply to cc fip b02 plr-124822-09 date date internal_revenue_service number release date index number ------------------------ ------------------------------ ------------------------------- ------------------------------------------- -------------------------------- legend taxpayer ---------------------------------------------------------------------- ------------------------------- properties op llc corporation a dear ----------------- -------------------------------------------------- --------------------------------------------------- ------------------- ------------------------------------- this is in reply to a letter dated date and a subsequent submission requesting a ruling on behalf of taxpayer you have requested a ruling that amounts collected by taxpayer under a reimbursement arrangement for shared overhead personnel and facilities under a proposed restructuring of property management and leasing activities will not constitute gross_income under sec_856 of the internal_revenue_code facts taxpayer is a domestic_corporation that has elected to be treated as a real_estate_investment_trust reit for federal tax purposes taxpayer owns acquires renovates develops leases and manages properties taxpayer is organized as an umbrella partnership reit or upreit which conducts substantially_all of its operations through a subsidiary operating partnership op taxpayer indirectly holds substantial partnership interests in op plr-124822-09 op currently engages in property management and leasing activities for wholly- owned properties and for properties that are owned by third parties including op’s joint ventures with third parties the services performed by op pursuant to its property management and leasing contracts include negotiating administering and enforcing leases including billing and collections operating maintaining repairing and cleaning the property employing and directing on-site personnel paying capital and operating_expenses of the property such as property taxes utilities lighting and hvac maintenance advertising and promotional costs of the property procuring insurance and managing claims managing and administering the advertising merchandising and promotion of the property managing audit and accounting for the property complying with all legal and insurance requirements and supervising design and construction associated with maintenance repair or leasing of the property excluding design and construction associated with property expansion redevelopment or refurbishment as well as any actual design or construction work the property management and leasing activities are currently conducted by employees of llc a limited_liability_company that is wholly-owned by op and is treated as a disregarded_entity for federal_income_tax purposes taxpayer treats any income it derives with respect to op’s joint_venture partners on account of the property management and leasing activities as non- qualifying_income for purposes of the percent income test under sec_856 op also currently engages in development activities for properties it wholly owns and for properties of third parties including its joint ventures with third parties pursuant to development contracts op performs services including selecting and supervising all design and construction personnel enforcing the development contracts procuring reviewing approving and coordinating designs negotiating with regulatory and governmental authorities negotiating with prospective tenants conducting demographic analyses conducting pre-opening marketing and making construction schedules and cost estimates the development activities are currently conducted by employees of op taxpayer treats any gross_income it derives from third parties from the development activities as non-qualifying income for purposes of the percent income test of sec_856 taxpayer plans to restructure its leasing and management activities to ensure its continued compliance with the gross_income requirements of sec_856 op intends to contribute all of its third party leasing and property management contracts including those with its joint_venture partners to either corporation a or a wholly- owned subsidiary of corporation a collectively trs pursuant to sec_856 trs and taxpayer have jointly elected to have trs treated as a taxable_reit_subsidiary of taxpayer op will no longer engage in any leasing or property management activities for third parties including joint ventures with third parties for administrative convenience and to avail itself of economies of scale with respect to employment costs the employees performing the leasing and property plr-124822-09 management services on behalf of trs for the joint_venture property owners will remain employees of op for administrative purposes op and trs intend to enter into an employee sharing_agreement under which these employees will be treated as loaned or advanced to trs under the terms of the employee sharing_agreement trs will reimburse op for trs’s allocable share of the employee costs including salaries benefits and other compensation costs associated with payroll administration and allocable overhead costs including but not limited to office space and office equipment the amount of such reimbursements will be computed quarterly and will be determined on the basis of the relative amount of time such employees spend performing leasing or property management services on behalf of trs trs represents that it will deduct or capitalize those costs as appropriate the reimbursements will be solely for costs both direct and indirect and op will not charge for profit it is further represented that the allocation of general and administrative overhead expenses will be on an arm’s length basis and will be equitable also op will not profit from the reimbursement arrangement because reimbursements will only be made on a cost_basis op and taxpayer will not deduct the costs reimbursed by trs finally neither op nor taxpayer will be in the business of providing leasing or property management services to third parties law and analysis to qualify as a reit an entity must derive at least percent of its gross_income from sources listed in sec_856 and at least percent of its gross_income from sources listed in sec_856 under sec_1_856-3 a reit that is a partner in a partnership is deemed to own its proportionate share of each of the assets of the partnership and to be entitled to the income of the partnership attributable to that share for purposes of sec_856 the interest of a partner in the partnership's assets is determined in accordance with the partner's capital interest in the partnership the character of the various assets in the hands of the partnership and items of gross_income of the partnership retain the same character in the hands of the partners for all purposes of sec_856 in revrul_84_138 1984_2_cb_123 a regulated_investment_company ric and its wholly-owned subsidiary shared facilities and some personnel it was agreed that the ric would pay all the expenses for general and administrative overhead including personnel costs and the subsidiary would reimburse the ric for its pro_rata share of the expenses on an arm s length basis the ruling in distinguishing jergens co v commissioner 40_bta_868 states that the ric was not engaged in the business of receiving compensation_for services of the type that were reimbursed instead reimbursements to the ric from the subsidiary were merely repayments of advances made on behalf of the subsidiary accordingly the ruling holds that the reimbursements were not included in the ric’s gross_income under sec_61 and therefore were not subject_to the gross_income requirement of sec_851 plr-124822-09 revrul_57_104 1957_1_cb_166 considers whether the amount_paid by a taxpayer to an independent_contractor as reimbursement for the costs of a union negotiated qualified_pension plan for the contractor s employees will be deductible to the taxpayer and included in the income of the contractor the taxpayer a ship owner contracted with a stevedore contractor to handle its cargoes pursuant to their contract the taxpayer reimbursed the contractor for the amount required to be contributed by the contractor to the pension_trust the ruling holds that the amount_paid by the taxpayer as a reimbursement is part of the cost of the services rendered by the independent_contractor to the taxpayer and as such is a deductible expense to the taxpayer under sec_162 the ruling also holds that the reimbursement of amounts contributed to the trust on behalf of its employees is includible in gross_income by the contractor under sec_61 in the present case the reimbursement arrangement between op and trs is analogous to the situation in revrul_84_138 during the term of the employee sharing_agreement neither taxpayer nor op will engage in the business of providing property management and leasing services accordingly based on the information provided and representations made we conclude that the amounts paid to op by trs as reimbursement for trs’s allocable share of employee costs and other shared expenses described above will not be treated as gross_income received by either op or taxpayer also neither op nor taxpayer will be entitled to a deduction for the reimbursed expenses except as specifically ruled upon above no opinion is expressed concerning any federal_income_tax consequences relating to the facts herein under any other provision of the code specifically we do not rule whether taxpayer otherwise qualifies as a reit under part ii of subchapter_m of chapter of the code or whether trs qualifies as a taxable_reit_subsidiary of taxpayer under sec_856 of the code this ruling is directed only to the taxpayer requesting it taxpayer should attach a copy of this ruling to each tax_return to which it applies sec_6110 of the code provides that this ruling may not be used or cited as precedent sincerely david b silber______________ david b silber chief branch office of associate chief_counsel financial institutions products
